

116 HR 756 IH: Embry-Riddle Tri-City Land Exchange Completion Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 756IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Gosar (for himself, Mr. Waltz, Mr. Biggs, Mr. Gallego, Mrs. Kirkpatrick, Mrs. Lesko, Mr. O'Halleran, Mr. Schweikert, Mr. Webster of Florida, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the unencumbering of title to non-Federal land owned by Embry-Riddle Aeronautical University, Florida, for purposes of economic development by conveyance of the Federal reversionary interest to the University. 
1.Short titleThis Act may be cited as the Embry-Riddle Tri-City Land Exchange Completion Act of 2019. 2.DefinitionsIn this Act: 
(1)Non-Federal landThe term non-Federal land means the approximately 16-acre parcel of University land identified in section 3(a) of Public Law 105–363 (112 Stat. 3297).  (2)SecretaryThe term Secretary means the Secretary of the Interior.
(3)UniversityThe term University means Embry-Riddle Aeronautical University, Florida.  3.Conveyance of Federal reversionary interest in land located in the county of Yavapai, Arizona (a)Conveyance (1)In generalNotwithstanding any other provision of law, if after the completion of the appraisal required under subsection (b), the University submits to the Secretary an offer to acquire the reversionary interests of the United States in and to the non-Federal land, the Secretary shall convey to the University the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.  
(2)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal description of the non-Federal land shall be determined in a manner satisfactory to the Secretary.  (3)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under paragraph (1), consistent with this Act, as the Secretary considers appropriate to protect the interests of the United States.  
(4)CostsThe University shall pay all costs associated with the conveyance under paragraph (1), including the costs of the appraisal required under subsection (b), the costs of any surveys, recording costs, and other reasonable costs.  (b)Appraisal (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the reversionary interests of the United States in and to the non-Federal land.  
(2)Applicable lawThe appraisal shall be completed in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and  
(B)the Uniform Standards of Professional Appraisal Practice.  (c)Consideration (1)In generalAs consideration for the conveyance of the reversionary interests of the United States in and to the non-Federal land under this Act, the University shall pay to the Secretary an amount equal to the appraised value of the interests of the United States, as determined under subsection (b).  
(2)Deposit; useAmounts received under paragraph (1) shall be— (A)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and  
(B)used in accordance with that Act (43 U.S.C. 2301 et seq.).  